DETAILED ACTION
A complete action on the merits of claims 1-14 follows below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
Applicant should note that the large number of references in the attached IDS have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search. See MPEP 609.05(b). Applicant is requested to point out any particular references in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4 and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moses (US Pub. No. 2005/0154387).
Regarding Claim 1, Moses teaches an electrosurgical forceps, comprising:
first and second shaft members 12b/12a each having a jaw member 110/120 disposed at a distal end thereof (Figs. 1A-2A), the first and second shaft members configured to rotate about a pivot to move the jaw members between an open position and a closed position ([0052]), the first and second shaft members defining a longitudinal axis therebetween;
a knife deployment mechanism disposed within the first shaft member 12b and including a trigger 40 moveable along the longitudinal axis to deploy a knife operably coupled thereto between a retracted position relative to the jaw members and an extended position between the jaw members ([0067] and Figs. 1A-17);
a knife lockout 200 configured to move upon approximation of the first and second shaft members between an engaged position preventing deployment of the knife and a disengaged position allowing deployment of the knife, the knife lockout including a flange operably connected to the first shaft member 12b and depending therefrom in opposition to the second shaft member 12a such that approximation of the first and second shaft members forces the flange against the second shaft member to disengage the knife lockout to allow actuation of the knife ([0074] and Fig. 17); and
a knife kickout mechanism configured to force the knife forward upon movement of the first and second shaft members from an approximated position to a more open position, the knife kickout mechanism including a flange depending from the knife deployment mechanism in oppositional alignment with the second shaft member wherein, upon approximation of the first and second shaft members and actuation of the knife deployment mechanism in a first direction, the knife kickout rides within a slot defined within the second shaft member to abutingly engage a ramp defined in the slot and wherein, upon opening of the first and second shaft members relative to one another, the ramp forces the knife kickout mechanism in an opposite direction to facilitate return of the knife deployment mechanism to an unactuated position ([0075] and [0093]).
Regarding Claim 2, Moses teaches wherein the first shaft member 12b includes a trigger slot 23 defined therein, the trigger 40 is configured to travel between a distal-most position wherein the trigger slot is exposed and a more proximal position wherein the trigger covers the trigger slot to reduce the chances of a user’s finger being pinched within the trigger slot (Figs. 1A, 6 and 23).
Regarding Claim 4, Moses teaches further comprising a knife return spring operably coupled to the knife deployment mechanism and configured to bias the knife toward the retracted position ([0075] and [0093]).
Regarding Claim 13, Moses teaches an electrosurgical forceps, comprising:
first and second shaft members 12b/12a each having a jaw member 110/120 disposed at a distal end thereof (Figs. 1-18), the first and second shaft members configured to rotate about a pivot to move the jaw members between an open position and a closed position ([0052]), the first and second shaft members defining a longitudinal axis therebetween;
a knife deployment mechanism disposed within the first shaft member 12b and including a trigger 40 moveable along the longitudinal axis to deploy a knife operably coupled thereto between a retracted position relative to the jaw members and an extended position between the jaw members ([0067] and Figs. 1A-17);
a knife lockout 200 disposed within the first shaft member 12b in oppositional alignment with the second shaft member and configured to move upon approximation of the first and second shaft members between an engaged position preventing deployment of the knife and a disengaged position allowing deployment of the knife ([0074] and Fig. 17); and
a knife kickout mechanism configured to force the knife forward upon movement of the first and second shaft members from an approximated position to a more open position, the knife kickout mechanism including a flange depending from the knife deployment mechanism in oppositional alignment with the second shaft member wherein, upon approximation of the first and second shaft members and actuation of the knife deployment mechanism in a first direction, the knife kickout rides within a slot defined within the second shaft member to abutingly engage a ramp defined in the slot and wherein, upon opening of the first and second shaft members relative to one another, the ramp forces the knife kickout mechanism in an opposite direction to facilitate return of the knife deployment mechanism to an unactuated position ([0075] and [0093]).
Regarding Claim 14, Moses teaches an electrosurgical forceps, comprising:
first and second shaft members 12b/12a each having a jaw member 110/120 disposed at a distal end thereof (Figs. 1-18), the first and second shaft members configured to rotate about a pivot to move the jaw members between an open position and a closed position ([0052]), the first and second shaft members defining a longitudinal axis therebetween;
a knife deployment mechanism disposed within the first shaft member and including a trigger 40 moveable along the longitudinal axis to deploy a knife operably coupled thereto between a retracted position relative to the jaw members and an extended position between the jaw members ([0067] and Figs. 1A-17);
a knife lockout 200 configured to move upon approximation of the first and second shaft members between an engaged position preventing deployment of the knife and a disengaged position allowing deployment of the knife, the knife lockout including a flange operably connected to the first shaft member and depending therefrom in opposition to the second shaft member such that approximation of the first and second shaft members forces the flange against the second shaft member to disengage the knife lockout to allow actuation of the knife ([0074] and Fig. 17); and 
a knife kickout mechanism disposed within the first shaft member in oppositional alignment with the second shaft member and configured to force the knife forward upon movement of the first and second shaft members from an approximated position to a more open position ([0075] and [0093]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Moses as applied above, in view of Kerr (US Pub. No. 2013/0138101).
Regarding Claim 3, Moses teaches further comprising a switch assembly 50 disposed on one of the first or second shaft members 12b and configured to control activation of the energy; however, Moses is silent in teaching the switch being engaged by the other of the first or second shaft members when the jaw members are approximated to move the switch assembly between a deactivated position and an activated position to control delivery of electrosurgical energy to the jaw members as claimed. In the same field of invention, Kerr teaches a safety mechanism comprising “the activation mechanism 58 is configured such that when the jaw members 26 and 28 are moved to the clamping position, the shaft member 6 contacts or "presses" the activation mechanism 58, which, in turn, closes a circuit 58a of the forceps 2 (FIG. 1)” in [0043]. It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the current invention to add a similar safety feature in the invention of Moses in order to prevent accidental actuation of energy prior to closing the jaws about the tissue as Kerr teaches.

Allowable Subject Matter
Claims 5-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHADIJEH A VAHDAT whose telephone number is (571)270-7631.  The examiner can normally be reached on M-F 9-6 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KHADIJEH A VAHDAT/Primary Examiner, Art Unit 3794